NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 15a0086n.06

                                           No. 14-1154

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

TINA HULL                                                )                       FILED
                                                         )                Jan 28, 2015
       Plaintiff-Appellant,                              )            DEBORAH S. HUNT, Clerk
                                                         )
v.                                                       )      ON APPEAL FROM THE
                                                         )      UNITED STATES DISTRICT
COMMISSIONER OF SOCIAL SECURITY                          )      COURT FOR THE EASTERN
                                                         )      DISTRICT OF MICHIGAN
       Defendant-Appellee.                               )
                                                         )
                                                         )



       Before: BATCHELDER and KETHLEDGE, Circuit Judges; COLLIER, District Judge.*

       CURTIS L. COLLIER, District Judge. Appellant Tina Hull (“Hull”) appeals the district

court’s order accepting the Report and Recommendation of the magistrate judge and dismissing

the action in favor of the Commissioner of the Social Security Administration.

       Hull suffers from a variety of medical issues and, as a result of those ailments, sought

disabled status. After considering the evidence, the Administrative Law Judge (“ALJ”) assessed

Hull’s residual functional capacity (“RFC”) and testimony from the vocational expert and found

that Hull did not meet the criteria for disabled status. Hull argues that the ALJ failed to account

for her difficulties in concentration in both the RFC and the hypothetical question posed to the

vocational expert.    She also argues that the ALJ’s assessment failed to account for the




*
 The Honorable Curtis L. Collier, United States District Judge for the Eastern District of
Tennessee, sitting by designation.
No. 14-1154
Tina Hull v. Commissioner of Social Security
compounding effects that her obesity had on her other ailments. Finally, she argues that the ALJ

improperly evaluated her credibility.

       After reviewing the briefs, we AFFIRM for the reasons stated by the court below. See

Hull v. Comm’r of Soc. Sec., No. 12-14385 (E.D. Mich. Dec. 19, 2013).




                                               -2-